DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 03/31/2020 is entered and acknowledged by the Examiner. Claims 1, 5, 8, 10, and 11 have been amended. New claims 14-20 have been added. Claims 1-20 are currently pending in the instant application. 
Priority
This application is a 371 of PCT/KR2019/000787 (filed on 01/18/2019). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Republic of Korea on 01/24/2018.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 03/31/2020, 02/25/2021, and 06/21/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copies accompany this Office Action.  
Drawings
The drawings filed on 03/31/2020 have been considered.
Specification
The lengthy specification, with 65 pages, has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 13 is objected to because of the following informalities: 
Claim 13 recites “F4TCNQ; or” is objected and should be replace with “F4TCNQ or”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 (line 2) recites an acronym or abbreviation "F4TCNQ". The use of acronyms render the claim indefinite when not defined in the same claim or previous claim or accompanied by general terms that describe said acronym because the definition of said acronym is left ambiguous. For purposes of prosecution, the limitation "F4TCNQ" is construed to mean as

    PNG
    media_image1.png
    306
    240
    media_image1.png
    Greyscale

per Applicant’s description (See structural formula at page 31 of Specification). Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/200080 A1 (an English equivalent is to US 2018/0166636 A1, hereinafter “Park”, will be applied) in view of JP 2004-303490 A (hereinafter Akira).
Initially, it should be noted that the Akira reference is cited in the IDS filed on 06/21/2021. 


    PNG
    media_image2.png
    670
    280
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    788
    283
    media_image3.png
    Greyscale

1 and A2 of 6 carbon atoms aromatic ring (See [0039] and [0082], Chemical Formulas 103-106, 108-110, 129-134 to name a few). Group R1 of Park corresponds to the claimed Ar1 and can be independently substituted or unsubstituted aryl group (See [0042] and [0082], Chemical Formulas 1 to 239). Group R2 of Park corresponds to the claimed Y is Y1 and can be independently substituted or unsubstituted aryl group or alkylene group (See [0042] and [0082], Chemical Formulas 1 to 239). Groups Ar1 to Ar4 of Park correspond to the claimed Ar2 to Ar5 with linkers L1-L2 and L4-L5 of Park being single bond, i.e., direct bond, to groups Ar1 to Ar4 of Park and nitrogen atom (See [0040] and [0082], Chemical Formulas 1 to 239). Linkers L3 and L6 of Park correspond to the claimed L1-L2 and could be single bond (direct bond) and substituted or unsubstituted arylene group of 6-60 carbon atoms (See [0040] and [0082], Chemical Formulas 1 to 239). Groups Q1 and Q2 of Park correspond to the claimed R1-R2 when l and k are integer of 0 or 1. 
	Park differ from the claimed invention in that the amine compounds represented by Chemical Formula A and Chemical Formula B of Park does not have a repeating unit 
    PNG
    media_image4.png
    155
    211
    media_image4.png
    Greyscale
bonded to group R2 (the claimed Y).    


    PNG
    media_image5.png
    774
    762
    media_image5.png
    Greyscale

In some embodiments, Akira discloses that the monomer of formula (1) or (2) with amine group (See Chemical Formulas 26-29; [0046] to [0049]). For example, Akira discloses Chemical Formula 29: 

    PNG
    media_image6.png
    364
    670
    media_image6.png
    Greyscale
.
Thus, the monomer of Akira is an amide compound. Akira further discloses that the monomer having a repeating unit bonded to group X2 (the claimed Y) to form a copolymer of a compound (See Chemical Formula 33, [0054]). 

    PNG
    media_image7.png
    388
    372
    media_image7.png
    Greyscale

The repeating unit of Akira is an alkyl group and fulfills the claimed repeating unit 
    PNG
    media_image4.png
    155
    211
    media_image4.png
    Greyscale
with R3-R5 being hydrogen.
Park is combined with Akira because they are drawn to a light emitting dopant material containing an amine compound. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file to modify the amine compound of Park to include a repeating alkyl group in 
Regarding claim 2, Akira discloses that the amine polymer having a molecular weight of 10,000-1,000,000 g/mol (See [0060]). 
Regarding claims 6-7 and 16, Park discloses that the group R2 (claimed Y) includes substituted or unsubstituted 2-30 carbon atoms alkenyl (claimed R = alkylene group), substituted or unsubstituted 3-30 carbon atoms cycloalkenyl (claimed -R-phenyl group), substituted or unsubstituted 6-30 carbon atoms aryloxy (claimed -R-O-phenyl group) (See [0042]). 
Regarding claims 8-11, Park discloses an organic light-emitting diode (claimed organic light emitting device) containing a light emitting layer 50 (coating composition) containing the amine compound (claimed polymer), a hole injection layer 30, and a hole trans layer 40 arrange between a first electrode and a second electrode (See Figure 1; [0013], [0032], [0101], and [0149]).  
Regarding claim 12, Park discloses that the light emitting layer can include dopant materials (See [0094]). Akira discloses the dopant material including phosphorescent dopants (See [0076]). The dopant material of Akira encompasses p-type dopant as claimed.  

Regarding claim 18, Park discloses that the dopant (amine compound) in the light emitting layer may range from about 0.01 to about 20 weight parts based on 100 weight parts of the host (See [0093], [0109] and [0150]). When the host is solvent, the amount of dopant (claimed polymer) with respect to the solvent host (based on 100 vol%) would be about 0.01-20 w/v%. Similarly, Akira discloses dissolving 0.1 wt% or more vinyl polymer (claimed polymer) in a solvent (See [0081]). This would equates to an amount of 0.1 w/v% of vinyl polymer in the coating composition.
Regarding claim 19, Park discloses a method of making the organic light emitting diode comprising a multiple layer 
Regarding claim 20, Park discloses a thermal deposition method in a vacuum (See [0105). A thermal deposition method is perform at elevated temperature and would involve heating as claimed. Akira discloses a coating solution is heated and dried at temperature of 30-200ºC to remove the solvent (See [0082]). Therefore, it would have been obvious to heat treat the coating composition in order to remove the solvent and dry the coating composition.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Akira as applied to the above claims, and further in view of US 2014/0367653 A1 (hereinafter Sim).
Park and Akira are relied upon as set forth above.  
With respect to claim 13, Park and Akira disclose a dopant material, but does not disclose the instant claimed dopant of F4TCNQ or a boron anion.
However, Sim discloses an organic light-emitting device comprises an emission layer (EML) containing a host and a dopant 
Therefore, it would have been obvious for a skilled artisan at the time the invention was filed to incorporate the F4TCNQ dopant of Sim into the active layer (emission layer) of Park and Akira in order to improve layer conductivity as suggested by Sim. The modification would have been obvious because the incorporation of F4TCNQ as a dopant material in an organic light-emitting device is known in the art. 
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761